Citation Nr: 0615923	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
spondylolisthesis with spondylolysis of L5 and S1.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to March 
1966.

In a decision dated in July 1972, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a back disability.  He subsequently sought to 
reopen his claim.  By rating action dated in May 2001, the 
Regional Office (RO) found that the additional evidence was 
not new and material, and continued to deny the claim for 
service connection for a back disability.  The veteran 
appealed this determination to the Board which, in a decision 
dated in August 2004, affirmed the decision of the RO.  By 
Order dated January 24, 2006, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that the veteran informed the 
Department of Veterans Affairs (VA) that he had received 
treatment for his back disability following his discharge 
from service.  It was further indicated that such records 
were not associated with the claims folder and that the 
veteran was not so advised, nor was he told of alternative 
methods he could use to provide the requisite nexus 
information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran that 
efforts to procure his post-service 
treatment from private medical providers 
were unsuccessful and he should be advised 
of other means he could employ to provide 
the necessary evidence to reopen his claim 
for service connection for 
spondylolisthesis with spondylolysis of L5 
and S1.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


